Title: Thomas Jefferson to John Chambers, 4 March 1813
From: Jefferson, Thomas
To: Chambers, John


          Sir Monticello Mar. 4. 13 
          The roots of fiorin grass which you were so kind as to forward to me were recieved, with still enough of life in many of them to encourage the hope of their doing well. the hill on which I live being entirely dry & of a thirsty soil, I got my son in law,mr Randolph, to take them to his place about 4. miles off, and set them out in a moist and favorable spot there. he inclosed them in a triangular pen. they recovered their life perfectly and gave the highest hopes of their success. but when our hot sun of July & August came on, it appeared to kill them compleatly; and I never doubted their being entirely lost, till, on the occasion of your letter, I enquired again into the subject, and was told they plants had recovered again in autumn, & had taken a new growth. the ground being covered with snow at that time, I deferred answering your letter till the snow should be gone, and I might go & examine the plants. this has not been till lately. I found that in the autumn they had taken a luxuriant growth; had filled the pen compleatly, and now formed a mat of about 4.I. thick on the ground. but so killed by the winter as to be like other dry winter killed grass. of course not convertible into hay. I shall now make trial of it here on my hill to see if it will answer in a dry soil. I suspect it to be a grass peculiarly adapted to the humid climate & the covered sky & mild winter of Ireland, but doubtful in under our hot sun, cloudless skies & severe cold of winter. but yet it may possibly give us a good growth in spring before the summer heats set in, and another after they are over in autumn & before the severe cold comes on. I will give it a careful trial in the hope that sufficient experiments may point out the situations in which we also may participate of it’s benefits. Accept the assurance of my esteem & respect.
          
            Th:
            Jefferson
        